United States Court of Appeals
           FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 4, 2016                         Decided July 8, 2016

                             No. 15-5009

                         TRENT M. COBURN,
                            APPELLANT

                                   v.

    PATRICK J. MURPHY, HONORABLE, ACTING SECRETARY OF
                        THE ARMY
                         APPELLEE


     On Appeal from the United States District Court for the
                     District of Columbia
                     (No. 1:09-cv-01266)


     Raymond J. Toney argued the cause and filed the briefs
for appellant.

    Derrick W. Grace, Special Assistant U.S. Attorney,
argued the cause for appellee. With him on the brief was R.
Craig Lawrence, Assistant U.S. Attorney.

    Before:      HENDERSON, ∗ BROWN,          AND    PILLARD, Circuit
Judges.


∗
  Judge Henderson was drawn to replace Chief Judge Garland, who originally
heard argument in this case but did not participate in the opinion. Judge
                                         2
      Opinion filed for the Court by Circuit Judge BROWN.

      BROWN, Circuit Judge: This case returns following our
first decision in Coburn v. McHugh, 679 F.3d 924 (D.C. Cir.
2012) (Coburn I). In that case we remanded to the Army
Board for Correction of Military Records (ABCMR) so the
ABCMR could provide a reasoned explanation (if possible)
for several questions we could not resolve. On remand, the
parties have largely resolved these questions, but for one, over
which a significant dispute remains. Today we affirm the
ABCMR’s decision to terminate Trent Coburn’s disability
processing and its conclusion that Coburn’s medical
conditions did not warrant further medical review.

                                         I

    Because our opinion in Coburn I explains the facts of this
case in detail, we will repeat here only the facts necessary to
understand this appeal.

     In 2000, Coburn tested positive for marijuana use in a
urine test. Although Coburn pled not guilty in non-judicial
proceedings related to the test, he was found guilty and
received a negative non-commissioned officer evaluation
report based on the offense. Coburn challenged these results
but was not successful, and in 2001, the Army informed
Coburn he had been denied continued Army service.

    In early 2002, prior to his separation from the Army,
Coburn contacted his primary care physician, Dr. Mario
Caycedo of the United States Army Medical Corps, seeking
an evaluation of his ongoing back pain and requesting that Dr.
Caycedo initiate a Medical Evaluation Board (MEB) to

Henderson has read the briefs, reviewed the record, and listened to the recording of
the oral argument.
                              3
determine whether he was suitable for a medical discharge.
See Army Reg. 635–40 ¶-4–10 (2012). Dr. Caycedo agreed
to initiate an MEB, and over the next nine months, Coburn
underwent a series of appointments with various doctors to
evaluate his recovery from prior pulmonary problems and his
ongoing problems with back pain. Two visits to the
pulmonary clinic determined that Coburn’s pulmonary
problems had entirely resolved, and a rheumatologist ruled
out other conditions that could cause the kind of pulmonary
problems Coburn experienced. Separately, a neurosurgeon
offered surgery to Coburn to treat a disc protrusion in his
back. Coburn refused the surgery.

     During this time, the Army tried to effect Coburn’s
administrative separation, but because MEB proceedings
generally take precedence over other types of discharges,
Coburn could not be separated until the MEB was no longer
ongoing. In October 2002, Dr. Caycedo reviewed Coburn’s
file, including the latest specialist assessments. He also
consulted with Colonel Wayne Schirner, another Army
physician who also reviewed Coburn’s file. Dr. Caycedo
concluded that Coburn’s MEB processing should be
terminated, and Colonel Schirner agreed. Dr. Caycedo later
supplied the following four reasons for terminating the MEB:
(1) “Mr. Coburn had declined the option for surgery that
could potentially correct his back pain, thus, I concluded that
he was not experiencing continual debilitating pain which he
had described initially;” (2) “In his several visits to the
clinics, Mr. Coburn did not appear to be in great discomfort,
and he was able to perform his assigned duties;” (3) “Both the
rheumatology and pulmonary clinics examined Mr. Coburn
and determined that he required no physical limitations with
regards to his pulmonary effusion and the condition had
resolved;” (4) “Mr. Coburn had raised no new medical
complaints over the past six months.” J.A. 169. Dr. Caycedo
                              4
wrote a brief letter, which Colonel Schirner also signed,
stating that Coburn’s MEB proceedings should be terminated.
On the same day, Coburn received his Army discharge
papers.

    Coburn challenged various aspects of these proceedings
before the ABCMR, to no avail. He appealed to the district
court and then to this Court, where we resolved some of his
claims and remanded for the ABCMR to reconsider Coburn’s
case and address five specific questions about which the
record materials did not evidence a reasoned explanation for
the Army’s decision-making. Coburn I, 679 F.3d at 934−35.
Since then, the ABCMR has issued a new opinion in response
to our remand, affirming the decision to terminate Coburn’s
MEB and proceed with his discharge.

     Coburn appealed the ABCMR’s decision on remand,
alleging that his MEB had been wrongfully terminated,
contrary to the decision of the ABCMR. The district court
disagreed, concluding that the Army “hewed to its regulatory
program” by applying a reasonable interpretation of its own
regulations, which the plaintiff could not show to be clearly
erroneous. Coburn v. McHugh, 77 F. Supp. 3d 24, 30 (D.D.C.
2014). The district court also rejected Coburn’s claim that the
ABCMR’s decision to affirm the termination of his MEB was
arbitrary and capricious and unsupported by substantial
evidence. See id. at 31. The district court concluded the
ABCMR appropriately explained the basis for its decision that
Coburn did not suffer from a condition unfitting for service.
Id.

    Coburn appeals to this Court.
                                  5
                                  II

     We review a district court’s summary judgment decision
in an ABCMR appeal “de novo, applying the same standards
as the district court.” Fontana v. White, 334 F.3d 80, 81
(D.C. Cir. 2003). Where, as here, the district court reviewed
the administrative decision under the Administrative
Procedure Act (APA), we also “review the administrative
action directly, according no particular deference to the
judgment of the District Court.” Holland v. Nat’l Mining
Ass’n, 309 F.3d 808, 814 (D.C. Cir. 2002). Thus, we review
the ABCMR’s decision on remand to determine whether it
was “arbitrary, capricious, an abuse of discretion or otherwise
not in accordance with law,” according to the standard of
review for administrative actions set out in section 706 of the
APA. 1

     Coburn’s first claim on appeal is that the ABCMR acted
arbitrarily and capriciously by upholding the ability of Dr.
Caycedo and Colonel Schirner to terminate the MEB
proceedings consistent with Army regulations. To understand
Coburn’s claim, it is necessary to understand the basic
contours of the MEB process. The ABCMR, relying in part
on a staff attorney opinion prepared by the U.S. Army
Physical Disability Agency (USAPDA), described the process
as beginning with a soldier’s commander or physician

1
  Coburn asserts that the Army is not entitled to special deference
here, which we afford to matters involving “a military judgment
requiring military expertise.” Kreis v. Sec’y of Air Force, 406 F.3d
684, 686 (D.C. Cir. 2005). While it is not clear that the Army is
asking for just this kind of special deference, it is not necessary for
us to decide the question, either. By applying the ordinary standard
of review due to any agency decision under the APA, we conclude
that the Army acted lawfully. We do not apply any special
deference in reaching this conclusion.
                              6
referring the soldier to an MEB. See Army Reg. 40-400 ¶7-1;
Army Reg. 40-501 ¶¶3-3 and 3-4. When a physician makes
such a referral, the physician necessarily determines that the
soldier does not meet at least one condition required by
medical retention standards. See Army Reg. 40-501, ch. 3.
Upon referral, a Medical Training Facility (MTF) takes
jurisdiction of the matter and (generally) the commanding
officer of that MTF assigns a physician to complete a medical
examination and narrative summary of the soldier’s medical
condition. These documents are then submitted to the MEB,
which is a board of two or more Army physicians empaneled
to review the soldier’s file and make a recommendation
concerning fitness for service or the need for an additional
referral for disability proceedings. See Army Reg. 40-400,
¶¶7-2, 7-3.

     Here, Dr. Caycedo was the referring physician who
initiated the MEB process for Coburn. Colonel Schirner was
the appointing physician, responsible for convening the MEB
panel following completion of the medical examination and
narrative summary. According to Army regulations, Dr.
Schirner, as appointing physician, also serves as the
approving physician, who is charged with reviewing the MEB
panel’s recommendation and either agreeing with that
recommendation or sending it back to the panel for further
consideration. Army Reg. 40-400, ¶7-13. Before an MEB
panel could be convened, however, Dr. Caycedo withdrew his
referral and Colonel Schirner terminated the MEB process,
deciding that it was not necessary to empanel physicians for
an MEB.

    The ABCMR concluded both that Dr. Caycedo had the
authority to revoke his MEB referral, and that Colonel
Schirner possessed the authority to refuse to empanel
physicians for an MEB if he determined it would not be
                             7
warranted. Coburn disagrees, arguing that Colonel Schirner
lacked the legal authority to terminate the MEB process.

     In support of his argument, Coburn reads the Army’s
regulations governing MEBs expansively. He begins with
Army Regulation 40-400 at paragraph 7-13, which prohibits
an appointing authority (here, Colonel Schirner) from
participating in the MEB proceedings “either as a member,
witness, consultant, or in any other capacity.” According to
Coburn, Colonel Schirner exceeded his authority as the
appointing physician when he terminated Coburn’s MEB
because doing so amounted to participating in the MEB
decision-making process, contrary to paragraph 7-13.
Additionally, Coburn asserts that the MEB process cannot be
terminated once it is underway. Because Dr. Caycedo
“initiated” an MEB and because Coburn was receiving
physical disability processing—the first step in any MEB
process—Colonel Schirner lacked authority (in Coburn’s
view) to prematurely terminate the MEB process.

     Although the regulatory interpretation Coburn advances
is perfectly plausible, the standard of review he must
overcome requires more than merely articulating a reasonable
alternative reading of the relevant Army regulations. Rather,
he must demonstrate that the Army’s reading of its own
regulations is affirmatively unreasonable, being instead an
arbitrary and capricious interpretation according to the
standard of the APA. Coburn has not and cannot meet that
standard.

    Here, the Army’s interpretation of its own regulation is
reasonable and neither arbitrary nor capricious. The
ABCMR concluded that Colonel Schirner, as the appointing
physician “was responsible for overseeing the overall MEB
process, and, as such, had the authority to terminate the
                               8
process if he also believed the applicant’s condition did not
warrant referral to an MEB.” J.A. 63. Coburn’s MEB
proceedings never got so far as to compile a narrative
summary or empanel an MEB. Instead, Colonel Schirner
“determined it was not necessary to appoint physicians and
convene an MEB after further medical evaluation was
conducted.” J.A. 64. Because Colonel Schirner “had the
authority to appoint physicians and convene an MEB if a
soldier required evaluation,” it “necessarily follows that
[Colonel Schirner] ha[d] the authority to not appoint
physicians to an MEB if he [found] no basis for the MEB.”
J.A. 64 (emphasis omitted from original).

     While this reading may not be the only plausible way to
interpret the relevant Army regulations, it is certainly one
plausible interpretation, and nothing in the regulations
forecloses it. While paragraph 7-13 would clearly foreclose
Colonel Schirner as appointing/approving physician from
participating in MEB panel proceedings once a panel is
convened, nothing in the regulations prohibits him from
exercising authority during the parts of the MEB referral
process over which he is given oversight and control.

    Accordingly, we hold that the Army’s interpretation of its
regulations is neither arbitrary nor capricious, nor contrary to
law. It was lawful for the ABCMR to conclude that Colonel
Schirner acted within his authority and discretion when he
terminated Coburn’s MEB proceedings.

     Coburn also challenges the ABCMR’s factual conclusion
that his condition did not warrant a disability evaluation.
Here again we must affirm the ABCMR’s decision so long as
it comports with the APA’s deferential standard. To do so,
we must conclude that the ABCMR “examined the relevant
data and articulated a satisfactory explanation for its action
                              9
including a rational connection between the facts found and
the choice made.” Motor Vehicle Mfrs. Ass’n v. State Farm
Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). We can set aside
the ABCMR’s decision only if it is “arbitrary, capricious or
not based on substantial evidence.” Chappell v. Wallace, 462
U.S. 296, 303 (1983).

     Coburn asserted to the ABCMR that empaneling an MEB
remained necessary because his condition had not improved
during the course of the preliminary MEB proceedings. In
response, the ABCMR advanced three reasons why an MEB
was not medically necessary (and thus, why a withdrawal of
the referral was within Colonel Schirner’s discretion): (1)
Coburn had never been diagnosed with disc herniation; (2)
Coburn did not suffer from radiculopathy; and (3) Coburn’s
back condition was successfully managed with conservative
treatment. Substantial evidence supports each of these
conclusions. The ABCMR cited to the record of Coburn’s
case, including numerous medical evaluations, many of which
occurred after Coburn’s initial referral to the MEB process.
This evidence amply supports the ABCMR’s conclusion that
“[n]o post-service medical records close in time to [Coburn’s]
discharge indicate any evaluation of [his] spine that casts
doubt on the Army’s conclusions.” J.A. 66.

    While Coburn disputes the ABCMR’s interpretation of
his medical records, we are not entrusted with the authority to
evaluate the ABCMR’s actions de novo. Rather, we are
bound to uphold those actions so long as substantial evidence
supports them. Here, substantial evidence supports the
ABCMR’s conclusions.
                            10
                            III

    For these reasons, we affirm the holding of the district
court.
                                               So ordered.